EXHIBIT 99.1 Britton & Koontz Capital Corporation 500 Main Street 601-445-5576 P O Box 1407 601-445-2481Fax Natchez, MS39121 http://www.bkbank.com, corporate@bkbank.com FOR IMMEDIATE RELEASE: FOR MORE INFORMATION: July 23, 2010 W. Page Ogden, President & CEO (Nasdaq - BKBK) William M. Salters, Treasurer & CFO BRITTON & KOONTZ CAPITAL REPORTS SECOND QUARTER 2010 EARNINGS Natchez, Mississippi – The Board of Directors of Britton & Koontz Capital Corporation (Nasdaq: BKBK, "B&K Capital" or "the Company") today reported net income and earnings per share for the three and six month period ended June 30, 2010. Net income for the three months ended June 30, 2010, was $504 thousand, or $.24 per diluted share, compared to $758 thousand, or $.36 per diluted share, for the quarter ended June 30, 2009.The decrease is primarily related to lower earnings from the reduction in sizeof the Bank’s investment portfolio in the first half of 2010.For the six month period ended June 30, 2010, net income and diluted earnings per share was $567 thousand and $0.27, respectively, compared to $1.4 million and $0.64, respectively, for the same period in 2009.The decrease for the six month period is due primarily to lower net interest income for the same reason as described above along with additional loan loss provision expense in the first quarter of 2010 of $800 thousand.Partially offsetting the decrease in earnings over the first six months of 2010 were gains on sale of other real estate and securities in the first quarter of 2010. Net interest income for the three and six month periods ended June 30, 2010, decreased $371 thousand and $644 thousand, respectively, over the same period in 2009.Average earning assets during the quarterly and year to date periods fell primarily due to a decrease in average investment securities while average loan balances remained relatively stable.The interest rate environment over the first six months of 2010 made profitable reinvestment of cash flows back into the market difficult, contributing to the decrease in net interest income during both comparative periods.Lower interest rates also contributed to the decline of interest rate spread and margin during both periods.Interest rate spread declined 15 and 5 basis points to 3.24% and 3.29% for the three and six month period ended June 30, 2010, respectively.Interest rate margin declined 15 and 6 basis points to 3.63% and 3.68% for the three and six months ended June 30, 2010, respectively. Non-interest income was relatively stable for the 2nd quarter of 2010 compared to the 2nd quarter of 2009, increasing $11 thousand, while non-interest income increased $450 thousand for the first six months of 2010 compared to the corresponding period in 2009.The six month increase is due primarily to gains from sales of investment securities in the first quarter of 2010 and increases in mortgage related income, offset by lower service charges on deposit accounts.Non-interest expense remained relatively stable for the 2nd quarter of 2010 compared to the 2nd quarter of 2009, increasing only $55 thousand.Non-interest expense increased $625 thousand for the six months ended June 30, 2010 as compared to the corresponding period in 2009, primarily due to a $368 thousand charge to expense related to the provision of loan and late fees receivable and higher occupancy, equipment and salary and benefits costs.These additional costs were offset by lower FDIC assessment charges due to a special assessment of $183 thousand made in the 1st half of 2009 and lower other real estate and collection costs. Non-performing assets, which includes non-accrual loans, loans delinquent 90 days or more and other real estate, decreased to $9.7 million, or 2.53% of total assets, at June 30, 2010, from $10.5 million, or 2.68% of total assets at December 31, 2009.Net charge-offs for the 2nd quarter of 2010 were $807 thousand compared to $383 thousand during the same period in 2009.Net charge-offs increased to $2.6 million for the six month period ended June 30, 2010, compared to $515 thousand for the six month period in 2009.The Company’s loan loss provision in the 2nd quarter of 2010 was $200 thousand, compared to $250 thousand for the corresponding period in 2009.For the six months ended June 30, 2010, the Company’s loan loss provision was $1.3 million compared to $950 thousand during the same period in 2009.The allowance for loan losses of $2.5 million, or 1.17% of loans, at June 30, 2010, compares to $3.9 million, or 1.73% of loans, at December 31, 2009.The Company believes the allowance for loan loss account is adequate as of June 30, 2010. W. Page Ogden. President& CEO,commented, “The bank is positioned favorably to benefit from stabilization and improvement in the economies of its local markets.Moreover, we believe that our proactive response to credit issues in recent quarters is being reflected in improved credit quality throughout the loan portfolio and a moderation of non-performing assets.”The Company’s Regulatory Tier 1 Capital of $42 million, or approximately 16.2% of risk weighted assets, substantially exceeds the approximate $10.3 million, or 4%, minimum regulatory capital requirements. Britton & Koontz Capital Corporation, headquartered in Natchez, Mississippi, is the parent company of Britton & Koontz Bank, N.A. which operates three full service offices in Natchez, two in Vicksburg, Mississippi, three in Baton Rouge, Louisiana and a loan production office in Central, Louisiana.As of June 30, 2010, the Company reported assets of $380.8 million and equity of $40.4 million.The Company’s stock is traded on NASDAQ under the symbol BKBK and the transfer agent is American Stock Transfer & Trust Company.Total shares outstanding at June 30, 2010, were 2,135,466. Forward Looking Statements This news release contains statements regarding the projected performance of Britton & Koontz Capital Corporation and its subsidiaries.These statements constitute forward-looking information within the meaning of the Private Securities Litigation Reform Act.Actual results may differ materially from the projections provided in this release since such projections involve significant known and unknown risks and uncertainties.Factors that might cause such differences include, but are not limited to: competitive pressures among financial institutions increasing significantly; economic conditions, either nationally or locally, in areas in which the Company conducts operations being less favorable than expected; and legislation or regulatory changes which adversely affect the ability of the combined Company to conduct business combinations or new operations. The Company disclaims any obligation to update such factors or to publicly announce the results of any revisions to any of the forward-looking statements included herein to reflect future events or developments. ### Britton and Koontz Capital Corporation Financial Highlights (Unaudited) For the Three Months ended June 30, For the Six Months ended June30, Income Statement Data Interest income $ Interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income Non-interest expense Income before income taxes Income taxes ) Net income $ Return on Average Assets % Return on Average Equity % Diluted: Net income per share $ Weighted average shares outstanding Balance Sheet Data June 30, 2010 December 31, 2009 June 30, 2009 Total assets $ $ $ Cash and due from banks Federal funds sold Investment securities Loans, net of UI & loans held for sale Loans held for sale - Allowance for loan losses Deposits-interest bearing Deposits-non interest bearing Total deposits Short-term debt Long-term debt Stockholders' equity Book value (per share) $ $ $ Total shares outstanding Asset Quality Data Non-accrual loans $ $ $ Loans 90+ days past due Total non-performing loans Other real estate owned Total non-performing assets $ $ $ Total non-performing assets to average assets % % % Net chargeoffs - ytd $ $ $ YTD net chargeoffs as a percent of average loans % % %
